Citation Nr: 0210073	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  00-08 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 1, 1999, 
for the payment of Dependency and Indemnity Compensation 
(DIC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1945.  He died in April 1997.  The appellant is his 
surviving spouse.

This case arises on appeal from an August 1999 rating 
decision issued by the Cleveland, Ohio, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO in St. 
Petersburg, Florida, currently has jurisdiction over the 
case. 

The appellant's claim was remanded by the Board for a travel 
Board hearing in August 2001.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1997.  

2.  The appellant filed a claim for burial benefits on July 
21, 1997, in which she claimed that the cause of the 
veteran's death was due to service.  

3.  In August 1999, the RO granted service connection for the 
cause of the veteran's death; it mailed the appellant an 
application for DIC benefits (VA Form 21-534) on September 3, 
1999.  

4.  After receipt of the July 21, 1997, claim, the RO did not 
send the appellant an application for DIC benefits (VA Form 
21-534) until September 3, 1999.

5.  In September 1999, the appellant filed her claim for DIC 
benefits; on October 26, 1999, the RO granted the appellant 
DIC benefits effective September 30, 1999.  


CONCLUSION OF LAW

An effective date of May 1, 1997, for the payment of DIC is 
granted.  38 U.S.C.A. §§ 5110, 5111 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran died on April [redacted], 1997.  

On May 7, 1997, the RO sent the appellant a letter regarding 
the veteran's death and enclosing a form for DIC.  

The appellant submitted an application for burial benefits on 
July 21, 1997.  She checked the yes box in response to the 
question, "Are you claiming that the cause of death was due 
to service?"

In August 1997, the RO denied service connection for the 
cause of the veteran's death.  

The appellant was afforded a hearing in November 1997 
regarding her claim of service connection for the cause of 
the veteran's death.  

In August 1999, service connection was granted for the cause 
of the veteran's death.  

On September 30, 1999, the appellant filed a claim for DIC.  

On October 26, 1999, the RO notified the appellant that she 
was entitled to DIC effective September 30, 1999, with 
payments beginning October 1, 1999.  

In a November 1999 document, the appellant wrote that she 
thought she should receive compensation dating from her 
husband's death as she went to a hearing at the Federal 
Buiding in November 1997.  

In a January 2000 letter, the appellant submitted the award 
letter from the Social Security Administration (SSA) dated 
May 1997.  She wrote that she filled out the form in the DAV 
office on the date of the hearing in 1997.  

In February 2000, the VA wrote the SSA asking that it provide 
verification that the appellant filed the supplemental VA 
Form 21-4182, Application for Dependency and Indemnity 
Compensation or Death Pension, at the time that she filed her 
claim for SS widow's benefits.  A 2nd request was submitted 
in June 2000.  

A report of contact with the DAV National Office was filed in 
June 2000.  The person contacted indicated that DAV records 
did not show that an application for widow's benefits was 
completed in the DAV office on the day of the appellant's 
hearing in the RO, November 25, 1997.  

In August 2000, the DAV submitted a copy of a faxed letter to 
the appellant dated August 1997 in which it wrote that her 
claim for DIC would be denied.  

The appellant submitted a letter dated November 2000.  She 
wrote that she could not get the SSA office to provide 
information and she could not locate that she filled out with 
the DAV office.  She wrote that she recalled that the man who 
helped her fill out the paper told that she could not double-
dip, so thought that he might have thrown out the form.  


Analysis

It is noted that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

It is determined that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, it is determined that the RO 
notified the appellant of the reasons for its decision, as 
well as the laws and regulations applicable to his claim.  
This information was provided in the December 1999 Statement 
of the Case, and in the August 2000 Supplemental Statement of 
the Case.  

The RO has satisfied the duty to assist the appellant in 
obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  The appellant was afforded a hearing in June 2002 
at which time she was informed of the type of evidence that 
would assist his case.  Moreover, VA has conducted reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate her claim.  Finally, the appellant 
has not identified any additional, relevant evidence that has 
not been requested or obtained.

As a result of the extensive development that has been 
undertaken in this case, the appellant has been made aware of 
the information and evidence necessary to substantiate his 
claim and of VA's role in assisting in the development of the 
claim.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  Therefore, further 
development to meet the requirements of 38 U.S.C.A. §§ 5103, 
5103A is not necessary. 

Any communication from or action by an appellant indicating 
an intent to apply for a benefit under laws administered by 
VA may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2001).

In Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992), and 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992), the Court 
held that "the one-year filing period for such applications 
did not begin to run" when VA did not forward the claimant a 
formal application form once his informal claim had been 
received and that, therefore, the date on which the informal 
claim was received "must be accepted as the date of his 
'claim' or 'application' for purposes of determining an 
effective date..." Servello, 3 Vet. App. at 200.

A widow's application for burial benefits is an informal 
claim for DIC benefits where the widow checked the box on the 
application which indicated that the veteran's death was 
related to service.  Mitscher v. West, 13 Vet. App. 123 
(1999).  

The evidence shows that the appellant submitted an 
application for burial benefits on July 21, 1997.  Since on 
the form she claimed that veteran's cause of death was due to 
service, pursuant to Mitscher, this application serves as an 
informal claim for DIC benefits.  Pursuant to 38 C.F.R. 
§ 3.155(a), the RO was obligated to mail her an application 
form at that time.  The fact that it had mailed her an 
application form for DIC before July 21, 1997, is irrelevant 
under 38 C.F.R. § 3.155(a).  

As part of its notification to the appellant that service 
connection for the cause of the veteran's death had been 
granted, the RO did mail the appellant an application for DIC 
benefits (VA Form 21-534) on September 3, 1999.  The 
appellant completed and returned the application on September 
30, 1999, or within one year after the application was mailed 
to her.  Accordingly, pursuant to 38 C.F.R. § 3.155(a), since 
the application form was received within 1 year from the date 
it was sent to the claimant, it is considered filed as of the 
date of receipt of the informal claim, or in this case, July 
21, 1997.  

It is pointed out that the effective date of an award of DIC 
when application is received within one year of the date of 
death shall be the first day of the month in which the death 
occurred. 38 U.S.C.A. § 5110(d)(1).  In this case, the 
veteran died on April [redacted], 1997, so the effective date for the 
award of DIC benefits is April 1, 1997.  It is also pointed 
out that 38 U.S.C.A. § 5111 provides that notwithstanding 
section 5110, the payment of monetary benefits based on an 
award of DIC may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award became effective.  Thus, although, 
pursuant to 38 U.S.C.A. § 5110, the effective date for the 
award of DIC benefits is April 1, 1997, the effective date 
for commencement of payment of the appellant's DIC award is 
May 1, 1997. 


ORDER

Entitlement to an effective date of May 1, 1997, for payment 
of DIC benefits is granted.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

